Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: In paragraphs 13 and 15, the Gq” and “Jr” groups in formulas (I) and (II) should be Gq and Jr, since q and r represent the number of G and J groups present.
Appropriate correction is required.


Claim Objections
Claim 1 is objected to because of the following informalities:  The “Gq” and “Jr” groups in formula (I) should be Gq and Jr, since q and r represent the number of G and J groups present.  Additionally, in lines 1-2 of the claim, “and addition salts” should be “addition salts” and “and mixtures thereof” should be “or mixtures thereof”, in order to clearly recite the options in the alternative. Appropriate correction is required.

Use Claims
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 7 provides for the use of a composition, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
Claim 7 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
	In order to overcome this rejection, it is advised that the applicant change “use” language in Claim 7 to “process of using”, and add process steps.

	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naraghi (U.S. Pat. No. 5,611,991).
In column 2 lines 38-43 (including formula I) and column 3 lines 13-21 (Reaction 2) Naraghi discloses products corresponding to formula (I) of claim 1 where A is ethylene oxide, propylene oxide, or butylene oxide, m is 1 or 2, q+r is 1 or 2, one or both of Gq and Jr  are –OH (G where p is 0 and R5 is hydrogen, or J where s is 0 and R6 is hydrogen), and when m is 1 and only one of Gq and Jr  is –OH, the other of Gq and Jr can be a group where B or E is ethylene oxide, propylene oxide, or butylene oxide, and R5 or R6 is a hydrocarbon group. In Example 9 (column 4 lines 36-39) Naraghi discloses a compound where the R group is derived from phenol, leading to an R group corresponding to the group bearing the R1 and R2 groups of formula (I) of claim 1 for the case where R1 and R2 form a 6-membered ring. In column 2 lines 63-67 Naraghi discloses that the compounds comprise 1 to 20 alkylene oxide repeat units, within the range recited for n of claim 1, as well as the p and s values of claim 1. Claim 1 is therefore anticipated by Naraghi.
.

Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa (JP 2017-048315 A).
An English-language machine translation of Ishikawa, which is attached, has been used in setting forth this rejection. In paragraph 6 Ishikawa discloses a flame retardant resin composition comprising a phosphoric acid ester containing one or two groups derived from an alkoxylated alcohol. The phosphoric acid ester of Ishikawa corresponds to the claimed formula (I) where A is ethylene oxide, propylene oxide, or butylene oxide, m is 1 or 2, q+r is 1 or 2, one or both of Gq and Jr  are –OH (G where p is 0 and R5 is hydrogen, or J where s is 0 and R6 is hydrogen), and when m is 1 and only one of Gq and Jr  is –OH, the other of Gq and Jr can be a group where B or E is ethylene oxide, propylene oxide, or butylene oxide, and R5 or R6 is a hydrocarbon group. In paragraphs 6 and 26-27 Ishikawa discloses that the R group of the phosphoric acid ester can be an isopropyl group, leading to an R group corresponding to the group 1 and R2 groups of formula (I) of claim 1 for the case where R1 and R2 are each hydrocarbon groups comprising one carbon atom. In paragraphs 6, 26, and 29-30 Ishikawa further discloses that the R group can be a phenyl group, a cyclohexyl group, or a cycloheptyl group, leading to an R group corresponding to the group bearing the R1 and R2 groups of formula (I) of claim 1 for the case where R1 and R2 form a 6- or 7-membered ring. In Table 1 (paragraph 82) Ishikawa discloses phosphoric acid ester compounds comprising a number of alkylene oxide repeat units (n) within the ranges recited for n of claims 1 and 3, as well as p and s of claims 1 and 4. In paragraph 34 Ishikawa more broadly discloses that the phosphoric acid ester compounds can comprise up to 100 alkylene oxide units. Claims 1 and 3-4 are therefore anticipated by Ishikawa. 
In paragraph 33 Ishikawa discloses that X in the phosphoric acid ester can be a quaternary ammonium or various other amines, forming a salt meeting the limitations of claim 5, and that X can also be an alkali metal, forming an inorganic salt meeting the limitations of claim 6. Claims 5-6 are therefore also anticipated by Ishikawa.
In paragraph 6 Ishikawa discloses that the phosphoric acid ester (component C) is useful as a processability improver, meeting the limitations of the processing aid of claim 7. Claim 7 is therefore also anticipated by Ishikawa.
In light of the above, claims 1 and 3-7 are anticipated by Ishikawa.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Firth (U.S. Pat. No. 3,346,667).
1 and R2 is a 2-octyl group. It is noted that claims 1-2 are simply drawn to the compound rather than any composition comprising the compound in any minimum amount, and also do not exclude the presence of other reaction products.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771